Citation Nr: 0509098	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefit sought on appeal.  

In a February 1979 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation.  In a January 1990 rating 
decision, the RO increased the evaluation to 10 percent.  In 
1994, the veteran underwent osteotomies of the metatarsals of 
the left foot.  In June 1998, the Board determined that an 
increase to 30 percent was warranted.  In a rating decision 
dated the same month but issued in July 1998, the RO 
implemented the 30 percent rating, effective from January 7, 
1994.  The 30 percent rating for bilateral pes planus has 
remained unchanged.  

According to his April 2003 substantive appeal, the veteran 
requested the opportunity to present sworn testimony before 
the Board.  However, in a September 2003 letter, the veteran 
stated that it was impossible for him to appear before the 
Board due to poor health and advancing age.  The Board 
construes this statement as a withdrawal of his request for a 
hearing.  38 C.F.R. §§ 20.702, 20.704 (2004).

In November 2003, a motion to advance on the docket was filed 
and granted.

In December 2003, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service-connected bilateral pes planus is 
manifested by symptoms approximating a severe impairment; 
there is no evidence of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral pes planus requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.§§ 3.321, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in June 2002 and January and March 2004, the 
RO informed the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The veteran also was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his increased rating 
claim for bilateral pes planus, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was notified of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The July 2002 rating decision, the April 2003 statement of 
the case (SOC), and the October 2004 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increase.  The April 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

In compliance with the December 2003 Board remand, additional 
treatment records from the VA medical facility in Jackson 
were associated with the record and the claim was 
readjudicated and an SSOC was issued in October 2004.  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the December 2003 remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Moreover, the veteran was 
afforded an examination for rating purposes in July 2002.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

In June 2002, the veteran filed an increased rating claim, 
asserting that his bilateral foot disability had worsened.  

The Board has reviewed all evidence in the veteran's claims 
file, with an emphasis on the more recent medical evidence, 
consisting of VA outpatient treatment records dated from 
March 2002 to October 2004 and a July 2002 VA examination 
report.  For the purpose of reviewing the medical history of 
the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims, such as service 
medical records, VA examinations conducted in 1978, 1989, 
1997 and 1998, private medical evidence, and VA treatment 
records.  The Board has summarized the relevant evidence 
where appropriate, and the Board's analysis below focuses 
specifically on what the evidence shows and fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4 (2004).  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When 
a reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's bilateral pes planus is assigned a 30 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Under that code, a 30 percent rating is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
warranted for pronounced bilateral pes planus with evidence 
of marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

At a July 2002 VA examination of the feet, the veteran 
complained of continued pain in his feet.  Examination of the 
right foot/ankle revealed some increased sensitivity on 
palpation of the plantar surface; there were no plantar 
calluses or warts.  A mild bunion was noted on the medial 
aspect of the right great toe and there was a callus 
formation in the same location.  No heel cord tightness was 
noted.  There was marked ankle edema.  Range of motion 
testing was as follows:  ankle dorsiflexion actively was 15 
degrees and passively 20 degrees.  Plantar flexion was 20 
degrees actively and 25 degrees passively.  The examiner 
noted moderate discomfort in the right ankle.  Inversion was 
10 degrees actively and 15 degrees passively.  Eversion was 
zero degrees.  The veteran was uncomfortable while completing 
the inversion/eversion stress test.  There was no evidence of 
instability.  When standing, the veteran's midfoot fell to 
the medial angle; however, weightbearing is mostly along the 
line of the great toe.  

Examination of the left foot/ankle in July 2002 revealed mild 
swelling.  Range of motion testing was as follows:  ankle 
dorsiflexion was 15 degrees actively and 20 degrees 
passively; plantar flexion was 25 actively and 30 degrees 
passively with no complaints of pain or discomfort; inversion 
was zero degrees actively and 10 degrees passively; eversion 
was zero degrees both actively and passively.  No plantar 
calluses or warts were noted.  There was no tenderness on the 
plantar aspect, at the metatarsophalangeal joints, or over 
the heel cord.  There was no tightness or displacement of the 
heel cord.  When standing, the veteran's weightbearing was 
mostly under the great toe and midfoot, which tended to 
deviate medially.  X-rays taken in February 2002, prior to 
the examination, showed mild pes planus, and demineralization 
and old fractures of the second and third metatarsal bones of 
the left foot along with tiny plantar spurs.  Further workup 
was not deemed necessary.  The examiner noted that the 
veteran could experience increased pain at times during 
ambulation and weightbearing, and limitation of motion during 
any flare-ups.  The overall impression was bilateral pes 
planus, status post fracture of second and third metatarsal 
bones with residuals, and peripheral vascular disease.  

VA treatment records dated from March 2002 to October 2004 
show complaints of, and treatment for, painful feet and 
evidence of swelling of the feet and ankles.  

On review of the evidence, the Board finds that the veteran's 
service-connected bilateral pes planus is not productive of 
symptoms equating pronounced bilateral pes planus.  There is 
objective evidence of swelling of the feet and ankles, and 
increased sensitivity on palpation of the plantar surface of 
the right foot.  However, the evidence does not show symptoms 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or spasms 
along the Achilles tendon.  As such, the Board finds that an 
evaluation in excess of 30 percent for bilateral pes planus 
is not warranted under Diagnostic Code 5276.

The Board has considered the potential applicability of other 
diagnostic codes.  As there is no evidence of claw feet, 
Diagnostic Code 5278 is not applicable.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5278 (2004).  There are no other diagnostic 
codes pertinent to the feet that would warrant an evaluation 
higher than 30 percent for the veteran's pes planus.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

Thus, the Board finds that the veteran's bilateral foot 
disability more nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 5276.  As the 
preponderance of the evidence is against an increased 
evaluation of 50 percent for the veteran's bilateral pes 
planus, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for bilateral pes 
planus and there is no indication that such disability has a 
marked interference with employment beyond that contemplated 
within the schedular standards.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.  



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


